Per Curiam.
This is an appeal as of right from a jury conviction on a charge of breaking and entering.1
*134Appellant contends that it was error for the lower court to refuse to give his requested instructions concerning insanity.
A review of the charge given shows that it is consistent with the current Michigan law concerning insanity. People v. Durfee (1886), 62 Mich 487. Appellant is arguing, in effect, for a change in the Michigan law regarding insanity. In People v. Krugman (1966), 377 Mich 559, the Supreme Court refused to consider a change in the insanity test in Michigan and left the Durfee test standing.
This Court has declined before to review the merits of new insanity defenses until the Supreme Court has acted upon the issue. People v. Cole (1967), 8 Mich App 250; People v. Morris (1968), 10 Mich App 526; People v. Markham (1969), 19 Mich App 616; People v. Wright (1970), 25 Mich App 499.
Affirmed.

MCLA § 750.110 (Stat Ann § 28.305).